 CHECKER TAXI COMPANY639Checker Taxi Company and Taxicab,Bus, FuneralDrivers&Chauffeurs Union Local No. 496, a/wInternational Brotherhood of Teamsters,Chauff-eurs,Warehousemen and Helpers of AmericaRed Cab Company, Inc. and Taxicab,Bus, FuneralDrivers&Chauffeurs Union Local No. 496, a/wInternational Brotherhood of Teamsters,Chauff-eurs,Warehousemen and Helpers of America.Cases 1-CA-10597 and 1-CA-10598March14, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSWarehousemen and Helpers of America (the Union), aconsolidated complaintwas issuedon June 11, 1975,against Checker Taxi Company and Red Cab Company,Inc. (Respondents), alleging violation of Section 8(a)(5)and (1) of the Act' by Respondents' refusal to executewritten collective-bargainingagreementsinaccordancewith oralagreementspreviously reached.Pursuant to due notice, the consolidated case was heardbefore me inBoston,Massachusetts, on June 22, 1976. Allparties were represented by counsel and were afforded fullopportunity to present oral and other evidence and toexamine andcross-examine witnesses.The parties waivedoral argument at the close of the hearing and post-hearingbriefs have been filed on behalf of the Respondents and theUnion.Upon the entire record, together with careful observationof the witnesses and consideration of the briefs, I make thefollowing:On November 23, 1976, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, the Charging Party filedexceptions and a supporting brief, and the Respon-dent filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.'TheRespondent has excepted to certain credibility findings made bythe Administrative Law Judge.It is the Board's established policy not tooverrule an Administrative Law Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.StandardDry WallProducts,Inc,91NLRB 544 (1950),enfd.188 F.2d 362(C.A. 3, 1951)We havecarefully examined the record and find no basis for reversing her findings.DECISIONJOSEPHINE H. KLEIN, Administrative Law Judge: Pursu-ant to charges filed on April 14, 1975, by Taxicab, Bus,Funeral Drivers & Chauffeurs Union Local No. 496, a/wInternationalBrotherhood of Teamsters,Chauffeurs,FINDINGS OF FACT1.PRELIMINARY FINDINGSRespondents,Massachusetts corporations,with theirprincipal offices and places of business in Boston andBrookline,Massachusetts, are engaged in the operation oftaxicab businesses. Each Respondent, in the course of itsbusiness, causes large quantities of petroleum products,automobiles, automobile parts, and office supplies used byit in the operation of its taxicabbusinessto be purchasedand transported in interstate commerce from and throughvarious States other than the Commonwealth of Massachu-setts.Each Respondent's annual gross of volume ofbusiness is in excessof $500,000 and each receives at itsMassachusetts location goods valued in excess of $50,000directly from points outside Massachusetts. Each Respon-dent is, and was at all times material herein, an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.The Union is, and was at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.II.THE UNFAIR LABORPRACTICESA.The IssueInnegotiationsfora renewal collective-bargainingagreement,a major issuein dispute was Respondents'demand that they be allowed to "lease" their cabs and theUnion's refusal to agree to any such leasing. The Union'sbargaining agent volunteered to draft language on thesubject that would be mutually satisfactory. After readingthe proposed language drafted by the union representative,Respondents' representatives indicated their agreement tothe entire contract. The wage and other provisions of thecontractwere immediately put into effect.When theagreement was later put in writing, Respondents' represen-tatives submitted it to review by counsel. When informedNationalLaborRelations Act, as amended, 29 U.S.C. Sec. 151,et seq228 NLRB No. 76 640DECISIONSOF NATIONALLABOR RELATIONS BOARDby counsel that the language proposed by the Unionforbade leasing of cabs, Respondents refused to sign theagreement.Respondentsmaintain that the so-called"leasing"provision as worded by the union representative does notrepresent the substantive agreement reachedby theparties.The Union maintains that, because Respondents' represen-tatives orally agreed to the wording of that provision, theyare legally obligated to execute the agreement embodyingsuch language.B.The FactsRespondents and the Union have had collective-bargain-ing relationships for almost 40 years. Their most recentcollective-bargaining agreements were to expire on January31, 1974.Negotiations for renewal agreements begantoward the end of 1973 and continued for about a year.Respondent Checker was represented in the negotiationsby Howard MacOdrum, its vice president, and Red Cab byEdward McCarty, its president. Both men had representedtheir Companies in negotiations for around 35 years. Inmost of the negotiations neither the Union nor theRespondents had been represented by counsel. ThomasSawyer, president of Checker and principal stockholder inboth Companies, had not participatedinnegotiationsdirectly for at least 20 years, although he is active in thebusiness and retains final authority on all matters. TheUnion was represented by a committee which includedemployees of Respondents as well as union agents.However, in the negotiations here involved the Union'sspokesman was Luke Kramer. Kramer, executive officerand secretary-treasurer of the TeamstersMilkdriversLocal, has been a union bargaining representative for some39 years but had never before dealt with the taxi industry.When asked by the International to participate in theBoston taxi negotiations,he agreed only on the conditionthat he would be in full charge of the negotiations and theonly union spokesmanvis-a-visthe Employers.There was disagreement as to many matters in the 1974negotiations. From the very beginning there was a sharpdisagreement on the Respondents' demand that it bepermitted to lease taxicabs to nonemployees, which theunion members opposed. Although the areas of disagree-mentwere gradually reduced during the approximately 20negotiating sessions,the leasing problem remained.At this point, it should be noted that the leasing of cabswas unlawful in Boston.2 However, it is undenied thatother taxi companies and cab owners were widely leasingcabs, with the knowledge of, but no restrictive action by,the authorities. For some time Sawyer, as president of theBostonTaxicabAssociation as well as Respondents'principal, had been trying to have cableasing legalized inBoston. His efforts in this direction proceeded at the sametime as the contract negotiations. As set forth below, hemet success about the same time the contract negotiationswith the Union ended.On numerous occasions the parties caucused, withMacOdrumand McCarty,Respondents'representatives,leaving the conference room and standing in the hallwayoutside. Frequently Kramer also left the conference room,purportedly for the dual purpose of going to the restroomand permitting the union committee to caucus on its own.On such occasions, he spoke privately with MacOdrumandMcCarty.Union Business Agent Donald Mullinconfirmed the fact that on occasions during the sessionsKramer left the room with McCarty and MacOdrum.McCarty further testified that wheneverleasingwasmentioned in the negotiations the discussion becameheated, whereupon Kramer calmed things down and tookMcCarty and MacOdrum out of the room.MacOdrum and McCarty credibly testified that Kramertold them that he preferred not to discuss the matter in thepresenceof the other union committeemen because"leasing was a red flag,was an emotional issue."MacOd-rum and McCarty credibly testified that Kramer saidRespondents were"entitled to leasing" and he would see toit that a final contract was reached that did not preventleasing cabs. Kramer said, however, that the words "lease"or "leasing" could not be used since they were "inflamma-tory" to theunion members and representatives.In July 1974, withthe leasing issue as well as some othersstill unresolved, Kramer invited Sawyer to lunch. They hadlunch together twice. On both occasions leasing wasdiscussed. Sawyer explained at length that Respondents'inability to lease put them at a great competitive disadvan-tagevis-a-visother taxi companies,which were engaged inbroad-scale leasing despite its illegality in Boston. Brieflystated, as explained by both Sawyer and MacOdrum intestifying, lessees pay $20 or $25 per day for cab rental andassume no other expenses except for gasoline,the lessorproviding operating authority, insurance, andmainte-nance.Additionally,lessees arenot restricted in the hoursthey can work, as employees are by the collective-bargain-ing agreement (presumably by the prohibitive cost ofovertime pay). And lessees also can sublease, therebyutilizing the cabs virtually full time. Sawyer testified thatlessees can earn up to $400 per week. Accordingly, becausethe rewards of individual initiative are greater, Respon-dents maintain they are unable to obtain enough drivers,resulting in underutilization of their vehicles,with perhapsup to half of Checker's fleetbeing idle much of the time.When Kramer indicated that some of the union membersbelieved that leasing was a technique for breaking theUnion, Sawyer assured him that it was not so intended andwould not be so used. Sawyer said that Respondents wouldrequire membership in the Union as a condition to leasinga cab. According to Sawyer, Kramer acknowledged thevalidityof Sawyer's position and repeatedly assuredSawyer that Respondents were "entitled to leasing" andKramer would make sure that they would get a contractwhich did not prohibit it. However, Kramer said that thewords "lease"or "leasing" could not appear in theagreement because they would be a "red flag" to the unionmembers and representatives.Kramer maintained that he had told Sawyer that therewas no reason at that time to have any leasing provision in2There isnothing in the record concerning the legal situation insaid thatRed Cab didnot intend to lease cabs.However,negotiations withBrookline,the suburb of Boston in which RedCab'sfacilities are located.Atthe twoRespondents are always conducted together and result in identicalone point Kramer, the Union's bargaining agent,quoted McCartyas havingcontracts. CHECKER TAXI COMPANY641the contract because of the illegality of leasing. He saidthat he told Sawyer the matter could be brought up againin the next negotiations (which would be 3 years later).However, Kramer also testified that he told Sawyer "thathe never could get a contract with aleasing arrangement,definitely not."Kramer also said that Sawyer was sophisticated enoughto know that if he wanted to lease cabs he could do sothrough a newly organized separate company. Accordingto Kramer, Sawyer replied by saying that he could not dothat because he would be accused of "circumventing" thecollective-bargainingagreement.On cross-examinationKramer acknowledged that if Sawyer formed anothercorporation it could not lease vehicles or medallions (i.e.,operating authority) belonging to Respondents .3In these luncheonmeetingsKramer was at great pains towin Sawyer's trust. He did so by,inter alia,flatteringSawyer's businessacumen and his prolabor sympathies, onwhich Sawyer prides himself.4After the second lunch, on July 29, they went to Sawyer'soffice.On his own initiative, Kramer dictated to Sawyer'ssecretary a document, which, when typed, was signed byboth men. That document contains no preamble or otherintroductory recital, but simply lists three numbered items.The first reads: "Withdrawal of leasing proposition." Thesecond and third numbereditems, concerningcommissionrates and employer contributions to the retirement fund,were liberally increased benefits designed as incentives toincreaseutilizationofRespondents' vehicles. Sawyertestified that he volunteered them, without demand by theUnion, as "sweetening" in view of his obtaining permissionto lease cabs.5 Sawyer testified repeatedly and unequivo-cally that he signed the document prepared by Kramersolely on the strength of Kramer's repeated and unequivo-cal assurancesthat Respondents would receive the Union'sapproval ofthe leasingof cabs. Kramer on the other handtestified: "As far as theleasing itwas definitely understoodthat the entire proposition that had been advanced soassiduously by the company had to be withdrawn in orderto get a contract."Icredit Sawyer's version of the incident. First, thewritten documentis ambiguous.Although signed by bothmen, it does not expressly purport to be an agreement; forall that appears in the document itself it might be merely asummary of the subjects the two men discussed. Addition-ally, the critical first item is unintelligible. Since it appearsthat neither Respondent nor the Union had presented anywritten proposal concerningleasing, it is impossible to saywhat "leasing proposal" was subject to "withdrawal." Atthat time Respondents were demanding some provisionexpressly granting the right tolease,while the unionrepresentatives in negotiationswere callingfor an expressprohibition. Since Kramer had drafted the document, it3Kramer's testimony was: 'As far as I was concerned if he wanted tolease cabs I was sure he could set up a corporation and buy cabs.Hisproblem then would be to get medallions for those cabs in order to leasethemThe medallions was all I was concerned with, not the cabs. Aslong as the medallions didn't follow the cabs whatever he had was hisproblem " Kramer apparently was not so expansive in talking to Sawyer.4Representative of Sawyer's testimony about his meeting with Kramer isthe following: "[Kramer said] 'I thinkyou are sympathetic with labor. Andyou have the interest of your drivers at heart because of your earlymust be construed strictly against him. Further, since thetwo remaining articles covered increased benefits to theemployees, it is more reasonable to infer that withdrawal oftheUnion's demanded prohibition of leasing constitutedthequid pro quoin a mutual understanding. As Sawyerindicated, the second and third items were offered as"sweetening"in exchange for leasingauthority. At most itispossible that Sawyer was "withdrawing" Respondents'"proposal" for express approval of leasing in favor of amore tactful provision, as recommended by Kramer.Having carefully observedthe witnessesand analyzed theevidence as a whole, I credit Sawyer's testimony that hesigned the July 29 document because he "trusted" Kramerand "took the man's word." I believe that Kramer soughtout Sawyer, i.e., went over the head of Respondents'designated bargainingagents, and intentionally drafted theambiguous document of July 29 as a potential tool fortaking unfair advantage in subsequent negotiations. Thisconclusion finds added support in the fact that, althoughhe affirmatively solicited a signed document from Sawyerin July, he did not insist on a signed contract at the end ofthe negotiations in December because, in his words, "If Idon't trust [a man's] word, I can't trust his signature andknow what he writes."As previously stated, negotiations continued through thesummer of 1975. In November Respondents offered a totalcontract. The union membership rejected the Companies'proposal and voted strike authorization, the date of thestrike to be determined later.Thereafter, on December 6, a negotiating session washeld.At the outset of the meeting, the union representa-tives askedMcCarty and MacOdrum if they had fullauthority to reach a finalagreementand they answered inthe affirmative. At that time leasing was one of severalunresolved issues. Pursuant to his earlier commitments todevise mutually acceptable "non-inflammatory" languageon the subject, Kramer proposed the following:No medallion or vehicle owned by the Company maybe operated by other than a member of the Barg ;'ringUnit under the terms contained in the BargainingAgreement.This language was drafted by Kramer alone and had notpreviously been seen by either the Union's or Respondents'representatives.According to Union Business AgentDonald Mullin, the union committee caucused and thenannounced its acceptance of the language. Mullin alsotestified that Respondents' representatives said "the com-pany could live with that clause." Both MacOdrum andMcCarty denied that any such statement was made.McCarty testified that he expressed "reservations" aboutthe language and said that he wanted to have it reviewedby counsel. MacOdrum testified that he said he wanted toantecedents and beginning,' and he wasvery complimentary to me. And Iregarded him as a friend,and one who was really a constructive labor leaderwho wanted to see Checker survive."5Kramer apparently agreed that these proposals were generous,testifying:"We went into the other two areas, one the contribution and thethird was the utilization of taxicabs In fact,itwas his percentage of taxicabutilization that I accepted which would have been, as I pointed out 'o him,more generous than I would have settled for." 642DECISIONSOF NATIONALLABOR RELATIONS BOARDtake the language to Sawyer for review.Mullin maintainedthat nothing was said about review but he did concede that,as is customary in all negotiations,MacOdrum andMcCarty on several occasions indicated that any agree-ment reached at the bargaining table had to be"ratified"by management,i.e., by Sawyer.It appears that Respondents'representatives did raise aquestion about the Union's insistence on retaining in theagreement the following provision from prior contracts:No agreement shall be made between driversindividually or collectively and the coANY whichshall conflict with the terms and conditions of theAgreement.However,the evidence tends to establish that Respondents'representatives did not press the issue and appeared toacquiesce in Kramer's proposal.Another negotiating session was held the next day,December 7.Apparently the leasing issue was not dis-cussed,but the Union again sought assurance thatMacOdrum and McCarty had authority to reach finalagreement.No complete agreement on a contract wasreached.Thereupon the Union scheduled a membershipmeeting for the afternoon of Sunday,December 15, when adate was to be set for the commencement of the strikepreviously authorized.Respondents then sought a negotiating session, whichwas held on the morning of December 15. At theDecember 15 meeting a final contract was agreed to,subject to ratification by the union membership.However,at that time the entire contract had not been reduced towriting so there was no signed agreement.At the union membership meeting on the afternoon ofDecember 15 the terms of the contract,including the"leasing"provision,were explained byMullin and,apparently,by Kramer.The union membership wasinformed that the contract would not permit leasing. Themembership ratified the agreement.When informed of thisfact,Respondents'representatives expressed great pleasureand relief that the threat of a strike had ended. Respon-dents forthwith put the terms of the agreement into effect.However,they have not as yet engaged in leasing.At this point it is appropriate to review the history of thelegalization of leasing.During the summer of 1974 Sawyer,on behalf of the taxicab association and the Respondents,had continued his campaign for legalization.To this end hehad numerous meetings with the mayor of Boston.Sawyertestified that sometime around the end of July the mayoroffered him the following"package deal":If the Compa-nies agreed to give a 20-percent rate discount to the elderly,they would be granted a rate increase and the right to leasecabs.Sawyer testified that,with that agreement madebetween him and the mayor, there was only the "formality"of a public hearing before the police commissioner, whotechnically had sole regulatory jurisdiction over the taxiindustry. Such public hearing was held by the commission-er on December 9. Representatives of the Union appearedand spoke against the rate increase and the leasingauthorization.Theymaintained that,as Kramer had earliersaid to Sawyer,leasing of cabs was a device to break theUnion.Sawyer gave his assurance that he had no suchintention and that he would lease only to union members.In response to the police commissioner's request for writtenassurance,Sawyer sent him a letter saying,in part:At the meeting I made certain commitments forChecker Taxi Company, as follows:#1.Leasing wouldnot be compulsory.#2.Membership in good standingof Local 496 will be a condition for leasing fromChecker Taxi Company of Boston.#3.A contributionof $1.00 will be paid into the treasury of the CheckerTaxi drivers pension fund daily for each lease or rental.The letter then assured"that these commitments will becarried out as agreed."The Unionwas sent copies of thatletter.Thereupon,on December9, 1974,or within a fewdays thereafter,cab leasing was officially legalized inBoston.In January 1975 the Union sent Respondents a typewrit-ten full contract for signature.Also inJanuaryRespon-dents prepared a typewrittencopy ofthe entire agreementbut did not send it to the Union.A copy ofRespondents'version was sent to Sawyer,who by thattime had left forhis annual winter sojourn in Florida.A copy wasalso senttoDavid G. Hanrahan,Respondents' counsel.However,Hanrahan was unable to give his immediate attention tothe matter because he was engaged in a murdertrial,whichdid not end until around the end of March.Underdate of January 29 the Union wrote to Respon-dents expressing the belief "that management does notwant to live up to[the] agreement" reached in December.The Uniondemanded a signed contractby February 14.None was forthcoming.The Unionmade several oralrequests without success.On April4 the Union wrote toRespondents repeating its request for a signed contract, tobe executedby April 11. On April 9 McCartyinformed theUnion that"the matter has been referred to legal counseland is currently having our attention."Then, on April 11,AttorneyHanrahan wrote to the Union. In his letterHanrahan statedthathe understood that on December 15"itwas agreed that both groups would report to theirrespective constituents."Hanrahan further stated that heunderstood that it had been agreed on December 15 thatthe Union would not interfere with Respondents'leasingcabs and that Kramer had promised that result ifRespondents accepted his proposed language.The letterconcluded:"Therefore,the company insists that this pointbe clarified in the contract so that the documentwill fullyrepresent the intentionof bothparties on the question ofleasing before the document is executed."This was the firstindication of disagreement as to the finalcontract. TheUnion filed its chargeon April 14.Counsel for the parties discussed the matter in June orJuly,when they were negotiating a collective-bargainingagreement covering inside help, a bargaining unit separate CHECKERTAXI COMPANYfrom the drivers. At that time Respondents produced theirtypewritten version of the agreements However, at thehearing, union counsel stipulated that, although Respon-dents' version contained the Kramer language, Respon-dents expressly preserved their contention that no agree-ment had been reached that Respondents could not leasecabs.C.Discussion and ConclusionsIn its brief the Unionargues atsome length thatMacOdrum and McCarty had authority to enter into thecontract inDecember 1974 without obtaining furtherapproval from Sawyer orfrom counsel.While there is aconflict of evidence as to whether they expressed anyintentionor need to have the contract reviewed, it will herebe assumedthat they were fully empowered to make a finalagreementin December. However, their authority to bindRespondents is not adecisive,nor even avery relevant,issue.The realquestioniswhat agreement, if any, theyactually did reach on behalf ofRespondents.Thereis no roomfor doubt that the collective-bargainingagreementwith Kramer's"leasing"language would pro-hibitRespondents'leasing cabs.The recognition clausedefines theunit as "allof the co>.wANY's employees whoare engagedas Taxicab Drivers." And Kramer's proposedlanguageprohibits the operation of Respondents' vehiclesor medallions"by other than a member ofthe BargainingUnit under the terms contained in the Bargaining Agree-ment."Thus it is clear that under thatlanguage no lessee,i.e.,no nonemployee, could operate the cabs. This result isreinforced by the provision forbidding agreements betweenthe Company and drivers "which shall conflict with theterms andconditions of the Agreement."While the language is clear when carefully read, it wouldbe possible for a nonlawyer, on a superficial reading, tounderstandit as meaningthatonlyunion memberswould bepermitted to drive Respondents' cabs. Indeed, Sawyerindicated that he so understood it.When asked if heobjected to thelanguage,he replied: "I don't have anyobjection, `no medallion or vehicle owned by the companymay be operated by other than a member of the bargainingunit,'which is theunion."Respondents had from thebeginningvoluntarily agreed that cabs would be leasedonly to members of the Union. Sawyer and McCartyapparently had doubts about the added phrase "under theterms contained in theBargainingAgreement." Theirdoubtswere sufficient to prevent signing the writtenagreement without review by counsel.In view of Kramer's repeatedassurancestoMacOdrum,McCarty, and Sawyer that he would produce "non-inflam-matory" language which would not prohibit leasing andRespondents' granting of substantial concessions in return,they cannot be seriously faulted for failing immediately torecognize the true purport of thelanguage.This observa-tion is particularly valid when it is recalled that theagreement was reached under the threat ofan imminentstrike,which had already been authorized by the unionmembership.6There were some differences between the Union's and Respondents'written versions However, such variations are not now in dispute,and in its643In its brief the Union states that "the finally acceptedlanguage did indeed represent a compromise from theUnion's demand for even stronger language." While moredirect and readily understandable language could havebeen written, it is difficult to conceive of any "stronger"language for effectuating the Union's desire. Even moresignificant, however, is the indisputable fact that Respon-dents had no need or desire for weak or tactful language.Bowdlerization would be required only to conceal the truepurport of the agreement from the employees or from theEmployers. Respondents had no aversion to or anxietyconcerning the word "leasing." It was only to the Unionthat "leasing" was an emotionally charged concept. IfRespondents had agreed to substance to a contractualprohibition of leasing, there would have been no reason forany circumlocution.In his dealings with Sawyer, MacOdrum, and McCarty,Kramer had indicated that he would, in effect, "slip"leasing authority by the employees, without using thespecificword "leasing,"which would be an immediateirritant to the employees. It could not reasonably be arguedthatRespondents are somehow estopped because theyjoined Kramer in a plan to deceive the union membership.Respondents did not stand in a fiduciary relationship tothe employees. It was clearly understood that the contractwas subject to ratification by the union membership andRespondents could reasonably rely on Kramer, as theUnion's bargaining agent, not to mislead the membership.Respondents had reason to believe that the union member-shipwere averseonly to "compulsory" leasing. SinceRespondents did not want to abolish employment in favorof leasing but only to supplement its employed personnel,they could reasonably hope that Kramer could obtainemployee acceptance of a provision satisfactory to Respon-dents.His skill at winning people's trust had been amplydemonstrated.The fact is that Kramer, in his zeal for success inobtaining a contract, was playing a duplicitous game.While informing the union membership that the contractforbadeleasing,he knowingly led Respondents to believethe contrary. There is not a shred of evidence that he everhad reason to believe Respondents had retreated from theirsubstantive demand.The Union's brief contains no serious argument thatKramer was not guilty of active misrepresentation. Rather,the major burden ofits argument is:More significantly, the Union submits that even ifthe Company were sincerely under the misconceptionthat the provisionin questionwould still allow it tolease, the fact that there is no dispute as to the specificlanguage involved precludes a Board finding that therewas no valid agreement.This contention, placing a "pound-of-flesh" technicalityabove justice and equity, has been soundly rejected by theBoard, which recognizes the statutory obligation of mutualgood faith as a cornerstone of labor-management relations.InIndustrial Engineering Co., Inc.,173 NLRB 77 (1968),brief the Union says that it "has at all times stood willing to sign theCompany draft." 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndustrial Engineering,a building contractor,had for sometime executed association collective-bargaining agree-ments,although it was not a member of the association. Atone time the contractor had also signed agreements not tosubcontract to nonunion employers but had thereafterrefused to enter any such subcontracting agreement. Oneyear,when negotiations with the associationwere veryextended,the union demanded that individual contractorssign interim agreements to avoid being picketed. Underthis pressure the company signed an interim agreementcommitting itself to adopt any contract later reached by theunion with the association.The subsequent associationagreement contained a subcontracting clause.When theemployer refused to execute the association agreementbecause of the subcontracting clause,a complaint wasissued alleging violation of Section 8(aX5) and seeking tohave the company ordered to sign the final agreement. TheBoard adopted the decision of Trial Examiner Vosedismissing the complaint.The rationale of that Decision isso clearly apropos to the present case as to warrant thefollowing extensive quotation(173 NLRB at 81):In my opinion,the Board should stay its hand in thiscase.While the General Counsel regards that portion ofSection 8(d) of the Actrequiring the "execution of awritten contract incorporating any agreement reached"as compelling a finding of a refusal to bargain in thiscase,I do not regard it as necessarily being applicableto the instant situation. For this provision .. .contemplates a consciously arrived at understandingand a refusal thereafter to reduce it to writing. Thatplainly is not the situation here.PresidentDavisobviously had no idea that the A.G.C. and the Union,contrary to past practice, would seek to incorporate inthe regular3-yeartrade agreement the subcontractingprovisions which were already in effect by virtue of theJuly 6,1966, supplemental agreement.While Davismay not have exercised the best judgment in signing anagreement which was susceptible of being construed asa wide-open commitment to sign whatever agreementwas reached between the Union and the A.G.C., therecan be no doubt that Davis in signing the InterimAgreement did not contemplate agreeing to limitingsubcontracting to union subcontractors.The Unionknew that Davis had repeatedly refused to agree tosuch a subcontracting provision previously, and hadrefused even when faced with the threat of picketing.... Thus the Unionhad ampl[e] basisfor anticipat-ing that Davis would not have signed the InterimAgreement if the possibility of including a subcontract-ing clause in the final agreement had been broached atthe time the Interim Agreement was signed.Plainly there was no meeting of the minds betweenthe Union and the Respondent on the subcontractingissue at the time the Interim Agreement was signed.The Union's effort to use the Interim Agreement whichDavis had unwittingly signed as the means of obtainingthe one provision which the Union knew the Respon-dent had steadfastly refused to grant to it in collectivebargaining in the past hardly reflects the good faithwhich the Act requires of parties to the collective-bargaining process. It should be noted that we are notconcerned here with a recalcitrant employer who isacting in bad faith but one who through the years hasbargained in good faith with the Union as the exclusiverepresentative of its carpenters and apprentices, andwhich stands readytodayto fulfill the commitmentwhich it thought it was making when it signed theInterimAgreement,that is by signingtheA.G.C.-Union agreement,omittingonly ... theprovisionlimiting subcontracting to union subcontractors.sssI conclude that the Board should not permitits processes to be utilized by the Union to enable it tosaddle the Respondent with a contract provisionlimiting its choice of subcontractors in a way which theRespondent sincerely believes will put it out ofbusiness.To do so, in my opinion,would subvert ratherthan effectuate the policiesof the Act.The rationale ofIndustrialEngineeringisa fortioriapplicable to the present case,where it has been found thatthe Employers'misunderstanding was induced by activemisrepresentation by the union representative.And theresult is not affected by the fact that they may have beenguiltyof negligence or poor judgment in acceptingKramer's language without minute analysis.Cf.UnitedStates Postal Service,204 NLRB 292, 294(1973).The result would be the same even if Kramer had notbeen guilty of conscious misrepresentation.SeeK Jacobson& R Habermand/b/a J-H Electric,178 NLRB 690 (1969),affd.sub nom.InternationalBrotherhoodof ElectricalWorkers, Local Union No. 68,AFL-CIO v. N.L.RB.,448F.2d 1127 (C.A.D.C.,1971). In that case the employer hadsigned a letter of assent to be boundby anassociationcontract to be negotiated.The Board held that,notwith-standing the letter of assent,itwas understood that,following past custom,a separate agreement would benegotiated for the respondent and other employers in thesame area.Accordingly,the Board dismissed a complaintseeking to compel the employer to sign the associationcontract.The Board'sdecision was based on its finding(178NLRB at 691)that"theUnion had no reason tobelieve that Respondent Company intended to abandon itsprior practice of bargaining separately with the Unionregarding wage rates in WeldCounty."In affirming, thecourt of appeals said(448 F.2d at 1140), "the question isnot what theLetter ofAssent itself said,but what theUnion understood . . . the Union did not understand thesituation to be controlled by the literal wording of theLetter of Assent...: .Similarly,in the present case thequestion is not what the oral agreement said but ratherwhat Respondents understood. Kramer certainly under-stood that they were insisting on theright tolease cabs.Respondents cannot be made to bear the burden ofKramer's conduct in misleading the union membership. Itmay also be noted that the union members have notactually suffered any detriment. Respondents have put allthe other terms of the contract into effect and have not asyet embarked on leasing cabs. In their brief they argue onlythat "the parties should be sent back to the bargaining CHECKER TAXI COMPANY645table so that the question can be decided through the open,give and take of collective bargaining."Itwould serve no useful purpose to analyze theauthorities cited by the Union.? They all involve, in oneway or another, actual or claimed agreement on substan-tive terms; none of them concerns asserted agreement as towording without a meeting of the minds as to substance,which is the situation in the present case.Brief noticemay be taken of the Union's apparentargument that Respondents must execute the contract andrely on arbitration thereunder to seek relief. Such conten-tion is manifestly untenable. Arbitration is not available toavoid, rescind, or alter an agreement, which is whatRespondents would need if they were to sign the agreementin its presentform. Cf.Amalgamated Clothing Workers ofAmerica (Henry I. Siegel Co. Inc.) v. N.L.R.B.,324 F.2d 2:8(C.A. 2, 1963), cited by the Union. In that case a unionfiled a charge alleging that an employer violated Section8(a)(5) of the Act by refusing to include in its currentcontract an express provision concerning the existingcustomary 12-percent incentive factor. The Board dis-missed the complaint, holding that the incentive factor wasimplicit in the contract as written by the employer.Henry I.Siegel Co. Inc.,140 NLRB 1292 (1963). In reversing, thecourt of appeals noted, with apparent approval, the union'scontention that "if a dispute over new rates should have tobe referred to arbitration, there is no assurance, particular-ly in view of the parol evidence rule, that the arbitratorwould decide the case by reference to the contemporane-ous oral agreement." A fortiorian arbitrator could not : eferto contract negotiations to alter terms of a contract which,as here, are not on their face reasonably susceptible tomore than one interpretation. Cf.Bellacicco& Sons v.rBrief reference should, however, be made toSchlecht v.Hiatt,271F.Supp 644 (D.C. Ore, (1967)). The Union fails to note that that decisionwas reversed on jurisdictional grounds, with the Court of Appeals for theNinth Circuit expressly declining to pass on the district court's treatment ofthe merits. 400 F.2d 875 (1968). In that case the union sought to enforce awritten contract.The district court found that the matters in dispute had notbeen discussed in detail during the negotiations and the employer was givena full opportunity to read the contract before signing. In holding theemployer bound,the court emphasized that the union representatives "didBakeryWorkers,92 LRRM 3694, 3696 (N.Y.Sup.Ct.,1976): "Arbitration cannot, change the written contract... for in order to do so, it would have to go completelyoutsidethe agreement signed by the parties and would beobliged to rely upon oral testimony relating to the prioragreement negotiations and alleged oral `understand-ings.'" See alsoCouch v. Prescolite Manufacturing Corpo-ration,191 F.Supp. 737 (D.C.Ark., 1961).On the foregoing considerations, I shall recommenddismissal of the complaint in its entirety.CONCLUSIONS OF LAW1.Checker Taxi Company and Red Cab Company,Inc.,are,and have been at all times material herein,employers engaged in commerce within the meaning ofSection 2(2), (6), and (T; of the Act.2.Taxicab, Bus, Funeral Drivers & Chauffeurs UnionLocal No. 496,a/w International;irotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,is,and has been at all times material herein,a labororganization within the meaning of Section 2(5) of the Act.3.It has not been established that Respondents haveengaged in any unfair labor practices warranting issuanceof a remedial order.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDERSThe consolidated complaint in this matter is dismissed inits entirety.notmake anyfalseormisleading statements" and the employer hadvoluntarily failed to readall the provisions.8 In the event no exceptions are filed asprovided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions,and recommended Order herein shall, asprovided in Sec.102.48 of the Rulesand Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes.